 1                                                                                       O
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11    ELIZABETH FLACK, an individual   )          Case No. 2:18-cv-05829-DDP (SSx)
                                       )
12
                       Plaintiff,      )          ORDER DENYING DEFENDANTS’
13                                     )          MOTION TO DISMISS
           v.                          )          PLAINTIFF’S FIRST AMENDED
14
                                       )          COMPLAINT FOR FORUM NON
15    NUTRIBULLET, L.L.C., A           )          CONVENIENS
16    CALIFORNIA LIMITED LIABILITY     )
      COMPANY, CAPITAL BRANDS, L.L.C., )
17    A CALIFORNIA LIMITED LIABILITY   )
18    COMPANY, HOMELAND                )
      HOUSEWARES, L.L.C., A            )
19    CALIFORNIA LIMITED LIABILITY     )
20    COMPANY, CALL TO ACTION, L.L.C., )
      A CALIFORNIA LIMITED LIABILITY   )
21    COMPANY, NUTRILIVING, L.L.C.,    )
22    AND DOES 1 THROUGH 10,           )
      INCLUSIVE,                       )
23                     Defendants.     )
                                                  [Dkt. 52]
24                                     )

25

26         Presently before the Court is Defendants Nutribullet, LLC; Capital Brands, LLC;

27   Homeland Housewares, LLC; Call to Action, LLC; and Nutriliving, LLC (collectively

28   “Defendants”)’s Motion to Dismiss for forum non conveniens. Having considered the

     submissions of the parties and oral argument, the Court DENIES the motion.
     I. BACKGROUND
 1
           Plaintiff Elizabeth Flack (“Plaintiff”) is a citizen and resident of New Zealand and
 2
     brings this action against Defendants - all “California Limited Liability Compan[ies]”
 3
     that “design, develop, formulate . . . supply and/or sell products and blenders marketed
 4
     under the NutriBullet and MagicBullet brand names.” (First Amended Complaint
 5

 6   (“FAC”) ¶ 2.) Plaintiff also brings this action against Capital Bay Limited, Ningbo

 7   Sinolink Appliance Co. LTD, and Ningo Borine Electric Appliance Co. LTD - all private

 8   limited companies located in China. (FAC ¶¶ 1-2.) The latter named defendants are in

 9   the process of being served and are not parties to this motion. (Opposition to Motion to

10   Dismiss (“Opp.”) at n.1.)

11         Plaintiff alleges that on July 10, 2016, while using Defendants’ NutriBullet product

12   at her home in New Zealand, the “canister separated from the blade assembly leaving the

13   blades exposed” and caused “severe lacerations on her hand.” (FAC ¶¶ 13-14.) Plaintiff

14   alleges that she received treatment for her wounds at a “local emergency room.” (FAC ¶

15   14.) She “contacted the Australian/New Zealand distributor regarding her injuries” and

16   was told that the blenders were distributed “on behalf of [Defendant] Capital Brands,

17   located in California.” (FAC ¶ 15.) Plaintiff alleges the Australian/New Zealand

18   distributor “required” her to send the product back so that “testing could be performed,”

19   on behalf of Defendant Capital Brands, which was “in control of, and [was] responsible

20   for, the actions and inactions of its Australian/New Zealand distributor.” (FAC ¶ 15.)

21         Plaintiff’s First Amended Complaint states the following causes of action: (1)

22   Negligence, (2) Strict Liability, (3) Breach of Implied Warranty of Merchantability, and (4)

23   Unfair Competition in Violation of Bus. & Prof. Code 17200, et seq.

24         Defendants now move to dismiss Plaintiff’s First Amended Complaint under the

25   doctrine of forum non conveniens.

26   ///

27   ///
28                                                2
     II. LEGAL STANDARD
 1
            The doctrine of forum non conveniens permits discretionary dismissals on a case by
 2
     case basis. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 249 (1981). Dismissal under the
 3
     doctrine is a “drastic exercise of the district court’s inherent power.” Carijano v.
 4
     Occidental Petroleum Corp., 643 F.3d 1216, 1224 (9th Cir. 2011) (internal quotations
 5

 6   omitted). As such, “the standard to be applied [for a motion for dismissal on the ground

 7   of forum non conveniens] is whether . . . defendants have made a clear showing of facts

 8   which . . . establish such oppression and vexation of a defendant as to be out of

 9   proportion to plaintiff’s convenience, which may be slight or nonexistent . . .” Ravelo

10   Monegro v. Rosa, 211 F.3d 509, 514 (9th Cir. 2000) (citing Cheng v. Boeing Co., 708 F.2d 1406

11   (9th Cir. 1983)).

12          The moving party bears the burden of demonstrating an adequate alternative

13   forum and that the balance of private and public interest factors favors dismissal.

14   Carijano, 643 F.3d at 1224. In balancing the interest factors, a district court must also

15   consider the deference owed to a plaintiff’s chosen forum. Lueck v. Sundstrand Corp., 236

16   F.3d 1137, 1147 (9th Cir. 2001). The private interest factors include: (1) the residence of

17   the parties and the witnesses; (2) the forum’s convenience to the litigants; (3) access to

18   physical evidence and other sources of proof; (4) whether unwilling witnesses can be

19   compelled to testify; (5) the cost of bringing witnesses to trial; (6) the enforceability of the

20   judgment; and (7) all other practical problems that make trial of a case easy, expeditious

21   and inexpensive. Lueck, 236 F.3d at 1145. The public interest factors include: (1) the local

22   interest of the lawsuit; (2) the court’s familiarity with governing law; (3) burden on local

23   courts and juries; (4) congestion in the court; and (5) the costs of resolving a dispute

24   unrelated to this forum. Id. at 1147.

25   ///

26   ///

27   ///
28                                                  3
     III. DISCUSSION
 1
            A. Adequate Alternative Forum
 2
            Defendants contend that New Zealand is an adequate alternative forum because
 3
     all served defendants are amenable to process in New Zealand, they have all consented
 4
     to personal jurisdiction there, and New Zealand’s “products liability law provides
 5

 6   Plaintiff with a remedy.” (Motion to Dismiss (“MTD”) at 6.) Defendants also contend

 7   that New Zealand’s insurance program, the Accident Compensation Act (“ACA”),

 8   provides a satisfactory remedy for Plaintiff’s complained of wrong. 1 (Reply at 3.)

 9          Plaintiff argues that not all defendants have consented to personal jurisdiction in

10   New Zealand because the “Chinese parties have not appeared.” (Opp. at 5.) Plaintiff

11   added these entities in her First Amended Complaint and has begun the process of

12   serving these defendants. (Opp. at n.1.) Plaintiff contends that these unserved

13   defendants must also consent to personal jurisdiction for Defendants to demonstrate an

14   adequate alternative forum. Additionally, Plaintiff argues that New Zealand provides no

15   remedy for personal injuries. (Opp. at 11.) Plaintiff argues that she would be “left with

16   no forum for her lawsuit” because New Zealand is a “no-fault jurisdiction” that

17   instituted a “governmentally backed insurance program.” (Opp. at 5.)

18          A foreign forum is generally adequate where the defendants demonstrate first,

19   that they are amenable to process in the foreign jurisdiction and second, that the

20   jurisdiction offers a satisfactory remedy. Piper, 454 U.S. at 254-55; Carijano, 643 F.3d at

21   1225. Each of these inquiries is addressed separately below.

22   ///

23   ///

24

25   1
      Defendants’ motion also cites two statutes, New Zealand’s Fair Trading Act of 1986 and
26   the Consumer Guarantees Act of 1993, as the statutes that provide Plaintiff a remedy.
     (MTD at 7.) Defendants essentially conceded during oral argument that these statutes do
27
     not apply to this matter.
28                                                4
                1. Amenable to Process
 1
            Defendants can show they are amenable to process if they agree to submit to
 2
     personal jurisdiction in the foreign forum. Carijano, 643 F.3d at 1225. Where there are
 3
     multiple defendants, an adequate forum will only exist if all defendants are shown to be
 4
     amenable to process. Courts in the Ninth Circuit have not addressed whether named
 5

 6   defendants that have not been served must also be shown to be amenable to process. The

 7   Southern District of New York found that it need “only consider those parties over which

 8   it currently exercises jurisdiction.” Fasano v. Juoqing Li, No. 16 CIV. 8759 (KPF), 2017 WL

 9   6764692, at *8 (S.D.N.Y. Dec. 29, 2017).

10          This Court also finds that where there are unserved defendants it need only

11   consider the defendants over which it currently has jurisdiction. The Court agrees with

12   the analysis in Fasano. Therefore, the Court will limit its analysis to the parties over

13   which it has jurisdiction. All Defendants who have entered an appearance here have

14   consented to personal jurisdiction in New Zealand.

15              2. Satisfactory Remedy

16          The second inquiry to determine an adequate alternative forum, is whether the

17   forum provides an adequate remedy. Showing a satisfactory remedy is also not difficult.

18   A foreign forum’s remedy may be satisfactory even if the recovery is a less favorable

19   recovery; only a remedy that is practically no remedy at all will be deemed inadequate.

20   Piper, 454 U.S. at 247, 254.

21          The Ninth Circuit and other courts have reviewed New Zealand’s ACA in the

22   context of forum non conveniens and have determined that the ACA provides an adequate

23   administrative remedy. See Lueck, 236 F.3d at 1145. The forum non conveniens analysis

24   does not look to the precise source of remedy nor does it require the alternative forum to

25   offer a judicial remedy. Id. at 1145 (emphasis added). Although Plaintiff could not bring

26   this exact suit, New Zealand provides an administrative remedy for the alleged personal

27   injuries in this case. Plaintiff has not shown that this administrative remedy is so “clearly
28                                                 5
     inadequate . . . that it is no remedy at all.” Piper, 454 U.S. at 254. Therefore, the fact that
 1
     the Plaintiff could not bring this lawsuit in New Zealand is insufficient to deem the ACA
 2
     inadequate.
 3
            B. Plaintiff’s Choice of Forum
 4
            Defendants argue that Plaintiff’s choice of forum requires less deference because
 5

 6   she is a foreign plaintiff. (Reply at 6.) Plaintiff argues that her chosen forum should not

 7   be disturbed “unless the ‘private interest’ and ‘public interest’ factors . . . strongly favor

 8   trial in the foreign country.” (Opp. at 10.) Additionally, she argues that “all the decisions

 9   concerning the companies’ handling of Ms. Flack’s incident and injuries were made in

10   California,” and “all the Defendants’ fact witness [sic] reside in Los Angeles.” (Opp. at

11   12.)

12          There is generally a strong presumption in favor of plaintiff’s choice of forum.

13   Piper, 454 U.S. at 255. This presumption applies with less force where there is a foreign

14   plaintiff. Id. However, “[l]ess deference is not the same thing as no deference.” Ravelo,

15   211 F.3d at 514. Additionally, any concern there might be about forum shopping are

16   lessened when a plaintiff has chosen the defendant’s home jurisdiction and a forum with

17   a strong connection to the subject matter of this case. Id.

18          Plaintiff is a foreign citizen and has chosen Defendant’s home forum which has a

19   substantial relation to this matter. Balancing the lessened deference that a foreign

20   plaintiff enjoys against the fact that the forum here is Defendants’ home forum with a

21   substantial relation to this matter, the Court finds Plaintiff’s choice of forum is neutral.

22          C. Private Interest Factors

23          The private interest factors a district court considers are, the residence of the

24   parties and the witnesses; the forum’s convenience to the litigants; access to physical

25   evidence and other sources of proof; whether unwilling witnesses can be compelled to

26   testify; the cost of bringing witnesses to trial; the enforceability of the judgment; and all

27

28                                                  6
     other practical problems that make trial of a case easy, expeditious and inexpensive.
 1
     Lueck, 236 F.3d at 1145.
 2
                   1. Residence of the Parties and Witnesses; Forum’s Convenience to the Litigants;
 3
                      Access to Physical Evidence and Other Sources of Proof; and Unwilling
 4                    Witnesses
 5
            The focus of Defendants’ motion to dismiss is in the forum’s convenience, access
 6
     to physical evidence and other sources of proof, and whether unwilling witnesses can be
 7
     compelled to testify. Defendants and Plaintiff focus on different evidence and witnesses.
 8
     Defendants focus on the alleged injury, the relief sought, and the evidence necessary to
 9
     determine damages. Defendants contend that Plaintiff and her “family and friends, her
10
     employer, and treating physicians are located in New Zealand” and cannot be compelled
11
     by the Court to appear for deposition or testimony. (MTD at 9.) Defendants add that
12
     “[w]hile plaintiff’s employment records would be subject to discovery requests in an
13
     action brought in this court, her employers would not be subject to deposition should
14
     defendant decide such a deposition is necessary.” (MTD at 9.)
15
            Plaintiff’s focus is on her theories of liability and the evidence required for her
16
     causes of action. Plaintiff argues that “[a]ll evidence in this case, other than medical
17
     records and treating physicians, are in Los Angeles.” (Opp. at 7.) Plaintiff argues that
18
     evidence such as Defendants’ business records, the subject machine, witnesses within the
19
     Defendants’ companies, and the “tortious activities, specifically marketing and
20
     distributing the Nutribullet blenders,” are in Los Angeles. (Opp. at 13-14.) In short,
21
     evidence of Plaintiff’s alleged harm is in New Zealand and evidence of Defendants’
22
     alleged wrongdoings are in Los Angeles.
23
            Courts focus on the “materiality and importance of the anticipated [evidence and]
24
     witnesses’ testimony and then determine[] their accessibility and convenience to the
25
     forum.” Lueck, 236 F.3d at 1146 (quoting Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1335-
26

27

28                                                 7
     36 (9th Cir.1984)). To determine accessibility, district courts may look to whether the
 1
     parties themselves are in control of the disputed evidence. See id. at 1146-47.
 2
            In Lueck, plaintiffs were New Zealand citizens injured in a plane crash in New
 3
     Zealand. Lueck, 236 F.3d at 1140-01. Most of the defendants were American corporations
 4
     responsible for manufacturing parts of the landing gear. Id. at 1142. The Ninth Circuit
 5

 6   considered the relevant private interest factors and determined that much of the evidence

 7   was in control of the parties and could be brought to either forum. Id. at 1146. The

 8   private interest factors were not in equipoise, however, because the New Zealand

 9   government was in control of some of the evidence and it could not be brought to the

10   United States forum. 2 Id. at 1146-47. The court concluded that the private interest factors

11   weighed in favor of dismissal.

12          Here, parties and witnesses reside in both New Zealand and Los Angeles.

13   Defendants are all California limited liability companies with their principal place of

14   business in Los Angeles, while Plaintiff is a resident and citizen of New Zealand.

15   Defendants’ corporate representatives are in Los Angeles and Plaintiff’s treating doctors

16   and employer are in New Zealand. Although Plaintiff’s treating doctors and employers

17   cannot be compelled to testify or be deposed, Plaintiff’s medical and employment records

18   are under Plaintiff’s control and can be brought to this forum. Similarly, the evidence

19   and witnesses Plaintiff seeks to use are all under Defendants’ control and can equally be

20   taken to New Zealand.

21          Plaintiff has agreed to make herself and “other percipient witnesses who may

22   testify on her behalf . . . available in California for deposition and trial.” (Opp. at 9.)

23   Defendants fail to demonstrate how the New Zealand witnesses make New Zealand a

24

25

26   2
      In Lueck, similar proceedings against the defendants were already underway in New
     Zealand. Id. at 1147. Given the existence of related proceedings, it was even more clear
27
     that the private interest factors weighed in favor of dismissal. Id.
28                                                 8
     more convenient forum than Los Angeles, where Plaintiff alleges Defendants committed
 1
     the wrongdoings. Defendants, aside from brief conclusory assertions, have not
 2
     demonstrated how these factors weigh in favor of New Zealand as the more suitable
 3
     forum. The factors here are in equipoise.
 4
                    2. Cost of bringing Witnesses to Trial; Enforceability of the Judgment; Other
 5
                       Practical Problems
 6

 7           Defendants contend that a New Zealand judgment is enforceable under the

 8   Uniform Foreign Money-Judgments Recognition Act. (MTD at 10.) Defendants

 9   additionally assert that “trial of Plaintiff’s claims will be most expeditious and least

10   expensive in New Zealand . . . [and that] a New Zealand jury is far better equipped to

11   evaluate the evidence in light of New Zealand common law.” (MTD at 10.) Plaintiff

12   contends that her claims cannot be pursued at all because “New Zealand prohibits

13   personal injury lawsuits of this type.” (Opp. at 5.)

14           Defendants fail to provide any supporting evidence for their assertions of an

15   expeditious and less expensive process in New Zealand. Neither party sufficiently

16   addressed the cost of bringing witnesses to trial nor did they discuss any other practical

17   problems. Additionally, as discussed above, New Zealand’s administrative remedy is

18   not a judicial remedy. Thus, the enforceability of a New Zealand judgment is not a factor

19   to consider here.

20           The Court finds the relevant private interest factors are overall neutral.

21           D. Public Interest Factors

22           The public interest factors courts consider are, the local interest of the lawsuit; the

23   court’s familiarity with governing law; burden on local courts and juries; congestion in

24   the court; and the costs of resolving a dispute unrelated to this forum. Lueck, 236 F.3d at

25   1175.

26   ///

27   ///
28                                                   9
                    1. Local Interest in the Lawsuit
 1
            Defendants argue that there is no local interest in this lawsuit because “the injury
 2
     occurred in New Zealand to a New Zealand citizen.” (MTD at 11.) Plaintiff counters that
 3
     California has a significant interest because “the state must ensure that California
 4
     companies are held to justice when they injure innocent consumers.” (Opp. at 8.)
 5

 6          The local interest factor looks at whether the forum has “its own identifiable

 7   interest in the litigation which can justify proceeding” despite burdens presented by the

 8   other public interest factors. Carijano, 643 F.3d at 1232. California courts have a

 9   significant interest “in deciding actions against resident corporations whose conduct in

10   this state causes injury to persons in other jurisdictions.” Id. at 1232-33 (quoting Stangvik

11   v. Shiley Inc., 819 P.2d 14, 21 n.10 (1991)).

12          The Court agrees that California has a significant identifiable interest in this case.

13   Defendants are all California limited liability companies with their principal place of

14   business in California. Plaintiff’s causes of action for negligence, strict liability, breach of

15   implied warranty of merchantability, and unfair competition, involve conduct that

16   allegedly occurred in California. (FAC at 6.) Defendants have not shown or disputed

17   that the wrongful conduct has no ties to California. Although they argue the product

18   was manufactured in China, (MTD at 5), this does not negate that some alleged wrongful

19   conduct may have occurred in California, for example, the product’s design.

20          The local interest factor weighs against dismissal.

21                  2. Court’s Familiarity with Governing Law

22          Defendants appear to argue that New Zealand’s law will apply in this litigation.

23   (MTD at 12.) Defendants motion briefly discusses California’s three-step test to choice of

24   law issues. (MTD at 11-12.) Defendants fail to adequately provide the Court with

25   briefing on the choice of law issue. Additionally, Plaintiff argues that Defendants, via

26   their Nutriliving website, have a California choice of law provision. (Opp. at 6.)

27   Defendants did not address this argument in the Reply.
28                                                     10
            At this stage, it is unclear whether New Zealand or California law will apply. No
 1
     party sufficiently briefed this factor. Therefore, the Court declines to consider the choice
 2
     of law issue. See Carijano, 643 F.3d at 1148.
 3
            The Court finds this factor neutral.
 4
                   3. Burden on Local Courts and Juries and Congestion in the Court
 5

 6          Defendants argue that New Zealand’s courts are “much less congested” than

 7   California courts and that hearing the case will “unfairly burden California jurors.”

 8   (MTD at 13.) Plaintiff did not address these factors in her Opposition.

 9          The Court is already handling seventeen other Nutribullet cases, therefore already

10   has familiarity with the subject matter. Therefore, the Court finds this factor neutral.

11                 4. Costs of Resolving a Dispute Unrelated to the Forum

12          The parties did not sufficiently address this factor. The Court finds this factor

13   neutral.

14          After weighing the relevant private and public interest factors, the Court finds that

15   the factors are neutral. The Court finds that Defendants have not met their burden of

16   demonstrating such “vexation and oppression” as to persuade this Court to dismiss for

17   forum non conveniens.

18   IV. CONCLUSION

19          The Court declines to dismiss this case for forum non conveniens. Defendants’

20   motion is DENIED.

21   IT IS SO ORDERED.
22

23   Dated: 12-4-18
24

25                                                        ___________________________________
26                                                              DEAN D. PREGERSON
27                                                          UNITED STATES DISTRICT JUDGE
28                                                   11
